The defendant was convicted on July 15, 1943, of using and assuming the title of "doctor" in violation of sec. 147.14 (3), Stats.
The information, filed June 2, 1943, contained two counts. The first charged that on January 27, 1943, the defendant practiced medicine and treated one D. W. Hutton for bodily ailment without a license or certificate of registration from the state board of medical examiners and the second count alleged that on the 27th day of January, 1943, he, without the license required "did then and there use and assume the title `doctor' which represented or tended to represent the said Fred Neukom as a doctor in treating the sick. . . ."  The case was tried to the court and jury and the jury found the defendant guilty only under the second count.
The assignments of error are the admission in evidence of an application for extra gasoline-ration coupons on which the profession of defendant was stated as physician and the insufficiency of the evidence to support the verdict.
In support of appellant's argument that the representation in his application of November 26, 1942, to the OPA for an allowance of gasoline because his principal occupation was "physician," "specializing in arthritis and *Page 374 
rheumatism" was not competent evidence of the charge against him for acts of January 27, 1943, it is urged that such evidence has no relation to what occurred on the latter date.
It appears that this application was to enable appellant to pursue his plan of pretending to be a licensed physician.  He asked for extra gasoline representing that he was a physician treating the sick and the allowance was for gasoline to be used over a period of three months.  The request was made two months before the facts occurred on which this charge is based. The question of whether appellant assumed the title of doctor and held himself out as a licensed physician may well be answered in the light of the course of conduct closely connected with the event.  The acts and declarations by their nature and because of the time sequence are too closely connected and too interdependent to be ruled out.  They show a general and continuing intent to do the very thing he was accused of doing and of which the jury found him guilty.  Dietz v. State, 149 Wis. 462,469, 470, 473, 136 N.W. 166; State v. Meating, 202 Wis. 47,51, 231 N.W. 263; Herde v. State, 236 Wis. 408,295 N.W. 684.
The fact that the original complaint and warrant did not set forth the particular accusation does not constitute error. There was a sufficient information and the testimony upon the preliminary hearing disclosed the facts on which the present charges were properly made.  Secs. 355.09 and 355.17, Stats.
An examination of the testimony of the complaining witness and the consideration of the evidence adduced at the trial reveals ample evidence to support the verdict of the jury.
By the Court. — Judgment affirmed.
BARLOW, J., took no part. *Page 375